    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 1 of 21. PageID #: 352
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 1 of 21 PageID 1612


     UNITED STATES DISTRICT COURT
     NORTHERN DISTRICT OF OHIO

                                               :
     CRAIG WILSON, et al.,                     :            CASE NO. 4:20-cv-00794
                                               :
                    Petitioners,               :            ORDER
                                               :            [Resolving Doc. 1]
     vs.                                       :
                                               :
     MARK WILLIAMS, et al.,                    :
                                               :
                    Respondents.               :
                                               :


     JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

                On April 13, 2020, Petitioners, inmates at Elkton Federal Correctional Institution,

     brought this emergency habeas action seeking release from Elkton due to the spread of

     COVID-19 within the prison. 1 Petitioners claim to represent both a class of all Elkton

     inmates as well as a subclass of medically vulnerable inmates. 2 Respondents opposed. 3

                On April 17, 2020 the Court held a hearing on the matter. On April 18, 2020, both

     parties filed additional materials in response to the Court’s hearing inquiries. 4

                For the foregoing reasons, the Petitioners’ motion for relief is GRANTED IN PART

     and DENIED IN PART.

           I.             COVID-19 at Elkton
                State government and the media have well documented the spread of COVID-19

     and the efforts to contain the virus and limit its impact. The virus’s highly-infectious nature

     and the risks it poses, especially to medically vulnerable populations, has led to the



                1
                    Doc. 1.
                2
                    Id.
                3
                  Doc. 10.
                4
                  Docs. 18, 19.
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 2 of 21. PageID #: 353
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 2 of 21 PageID 1613
     Case No. 4:20-cv-00794
     Gwin, J.

     implementation of unprecedented measures throughout the country and the world.

             While research concerning the virus is ongoing, for some time health officials have

     known and reported that asymptomatic persons spread the virus. 5 A large percentage of

     coronavirus-infected citizens are asymptomatic. 6 These asymptomatic persons show no, or

     limited, symptoms. Yet, they spread the virus.

             Due to this threat from infected but asymptomatic individuals, testing, tracing and

     treatment became the first mitigation responsibilities. As the virus has become more

     widespread, state government has directed citizens to reduce the spread not only through

     careful hygiene practices, but also through social distancing and isolation.

             For inmates in our country’s prisons the virus is no less a threat, but distancing

     measures are only minimally available.

             Defendants Elkton officials have implemented measures to lessen the COVID-19

     threat. Elkton segregates new inmates for fourteen days. 7 Elkton officials evaluate existing

     inmates with virus symptoms to determine whether isolation or testing is appropriate. 8

     They check inmate and staff temperatures. 9 Elkton officials segregate inmates for fourteen

     days before allowing the inmates to leave Elkton. 10

             But despite their efforts, the Elkton officials fight a losing battle. A losing battle for




             5
                CDC, Coronavirus Disease 2019: Recommendations for Cloth Face Covers,
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover.html (last visited Apr. 20,
     2020) (citing Yan Bai, Lingsheng Yao, and Tao Wei, et al., Presumed Asymptomatic Carrier Transmission of
     COVID-19, JAMA (Feb. 21, 2020), https://jamanetwork.com/journals/jama/fullarticle/2762028).
              6
                Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting Coronavirus Spreaders, N.Y. TIMES
     (Mar. 31, 2020), https://www.nytimes.com/2020/03/31/health/coronavirus-asymptomatic-transmission.html.
              7
                Doc. 10 at 8.
              8
                Id. at 9.
              9
                Id. at 9-10.
              10
                 Id. at 27.
                                                          -2-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 3 of 21. PageID #: 354
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 3 of 21 PageID 1614
     Case No. 4:20-cv-00794
     Gwin, J.

     staff. A losing battle for inmates.

             The parties to the present action dispute some of the factual details of the current

     conditions within Elkton. Even in light of these disputes, the prison’s “dorm-style” design

     guarantees that inmates remain in close proximity to one another. 11 With the shockingly

     limited available testing and the inability to distance inmates, COVID-19 is going to

     continue to spread, not only among the inmate population, but also among the staff.

             According to Respondents, Elkton has had 59 confirmed cases of COVID-19 among

     inmates. 12 The number of infected staff members, 46, is almost as high. 13 The number has

     risen even in the days since the initiation of this lawsuit and will continue to do so absent

     intervention.

             Notably, it is unlikely that these figures represent the actual number of cases at the

     institution, given the paltry number of tests the federal government has made available for

     the testing of Elkton’s inmates.

             To date, Elkton has received only 50 COVID-19 swab tests and one Abbott Rapid

     testing machine with 25 rapid tests. 14 Most swab tests have already been used. Because

     the Department of Justice has given BOP so few tests, Elkton medical staff has needed to

     triage test usage.

             Respondents represent that “test swabs are back-ordered until July or August,” but



             11
                 Doc. 10 at 7.
             12
                 Doc. 19 at 2.
              13
                 The official numbers on the Bureau of Prison’s website conflict with the numbers reported by
     Respondents. The BOP’s website reports 52 confirmed cases among inmates, 46 cases among staff.
     Contrarily, Respondents report 59 cases among inmates and 34 among staff. Compare Federal Bureau of
     Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited April 22, 2020), with Docs. 10 at
     10, 19 at 2.
              14
                 Doc. 19 at 1-2.
                                                         -3-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 4 of 21. PageID #: 355
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 4 of 21 PageID 1615
     Case No. 4:20-cv-00794
     Gwin, J.

     they “believe that they will receive an additional 25 rapid test[s]” each week. 15 These

     additional tests are all but useless considering Elkton’s 2,400 inmates.

             Recent experience at another Ohio correctional facility, Marion Correctional

     Institution, run by the Ohio Department of Rehabilitation and Corrections, shows how

     quickly and insidiously the virus spreads among a tightly quartered prison population.

             Both Elkton and Marion are low security prisons and house approximately 2,500

     inmates. 16

             The State of Ohio has tested its prisoners en masse for COVID-19. At Marion 1,950

     inmates tested positive for COVID-19. 17 This number includes large numbers of inmates

     who were asymptomatic and would otherwise not have been tested. 18

             Everything suggests that if BOP tested as ODRC commendably has, results would

     show that the virus has become equally widespread within Elkton. However, without

     testing there is no way to know how many Elkton inmates have the virus.

             The Ohio prisons virus response undercuts BOP’s ability to argue that testing is

     either unavailable or is impossible. Why has the Justice Department allocated Elkton an

     entirely insignificant number of tests while Ohio has been able to pull off mass testing

     across not only Marion, but at multiple institutions?

             While the COVID-19 tests inadequacy is one area of grave concern, testing is only

     one part of the multi-faceted approach institutions like Elkton must take to reduce the


             15
                  Id.
             16
                  Ohio Department of Rehabilitation & Correction, Marion Correctional Institution,
     https://drc.ohio.gov/mci (last visited Apr. 22, 2020).
               17
                  Ohio Department of Rehabilitation & Correction, COVID-19 Inmate Testing Updated 4/20/2020,
     https://drc.ohio.gov/Portals/0/DRC%20COVID-19%20Information%2004-20-2020%20%201304.pdf (last
     visited Apr. 20, 2020).
             18
                  Id.
                                                        -4-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 5 of 21. PageID #: 356
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 5 of 21 PageID 1616
     Case No. 4:20-cv-00794
     Gwin, J.

     virus’s spread.

            Respondents report that the prison, in accordance with BOP guidance, has changed

     its operations to try to limit the virus’s spread. 19 For instance, the prison has implemented

     health screening measures for various groups of inmates, staff, and civilians. 20 These are all

     good efforts.

            However, once the virus is inside the prison, as it already is at Elkton, screening

     measures can only be so effective. And screening will only help to identify individuals

     with active symptoms, not those asymptomatic individuals who can nevertheless spread

     the virus undetected.

            Respondents have also implemented “modified operations” to somewhat reduce

     inmate contact with each other. Elkton allows inmate housing units of 150 to pick up pre-

     packaged meals, receive dispensed medications, and visit the commissary with only a

     single housing unit moving around the institution at one time. 21 Better practices, but not

     enough.

            Respondents attempt to liken each housing unit to a “family unit.” They say that

     each unit is akin to unincarcerated community members who live with roommates or

     family. 22 They say that each housing unit is separate from other units, visitors, and sick

     inmates. 23

            But each single housing unit includes about 150 people. 24 Respondents ignore that



            19
               Doc. 10 at 7-11.
            20
               Id. at 8-9.
            21
               Doc. 10 at 21.
            22
               Id. at 21-22.
            23
                 Id.
            24
                 Id.
                                                   -5-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 6 of 21. PageID #: 357
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 6 of 21 PageID 1617
     Case No. 4:20-cv-00794
     Gwin, J.

     some unit inmates nonetheless circulate throughout the prison as “essential” workers.

     Because some untested inmates circulate throughout Elkton, the housing units are not truly

     isolated. And with 150 “family members,” there are significant opportunities to increase

     the risk of spread. Within each housing unit there seems to be little chance of obstructing

     the spread of the virus.

             Respondents say that soap and disinfectant are readily available, a fact that

     Petitioners dispute. 25 However, these supplies can only be so useful in an environment

     where the inmates are constantly in close proximity to one another. Likewise, the

     education about hygiene and social distancing Respondents tout is only effective if the

     inmates have the supplies and physical space to put such knowledge into practice. 26

             Furthermore, while the deteriorating health conditions at Elkton pose a danger for

     each of the 2,400 men who are incarcerated at Elkton, the institution’s inability to stop the

     spread of the virus among the inmates in its care poses an even greater risk for inmates

     whose medical conditions put them at higher risk of death if they contract the virus. 27

             Plus, while this litigation concerns Elkton’s conditions for its inmates, the same

     conditions endanger prison staff, who must continue to go to work despite the virus’s

     spread throughout the facility. And the Elkton spread endangers the staff’s families who

     come into contact with Elkton’s undoubtedly exposed staff.

             In light of these realities, Petitioners, inmates at Elkton, bring the present action.

     They sue on behalf of themselves and on behalf a class of all current and future Elkton


             25
               Compare Doc. 10 at 27, with Doc. 1 at 17.
             26
               Doc. 10 at 11-12.
            27
               See generally Briefs for Disability Rights Ohio and Public Health and Human Rights Experts as
     Amici Curiae Supporting Petitioners, Docs. 8-1 and 14-1.
                                                         -6-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 7 of 21. PageID #: 358
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 7 of 21 PageID 1618
     Case No. 4:20-cv-00794
     Gwin, J.

     inmates. 28

            They bring additional claims on behalf of the “Medically-Vulnerable Subclass,”

     defined as:

            [A]ll current and future persons incarcerated at Elkton over the age of
            50, as well as all current and future persons incarcerated at Elkton of
            any age who experience: chronic lung disease or moderate to severe
            asthma; serious heart conditions; conditions that can cause a person to
            be immunocompromised, including cancer treatment, smoking, bone
            marrow or organ transplantation, immune deficiencies, poorly
            controlled HIV or AIDS or prolonged use of corticosteroids and other
            immune weakening medications; severe obesity (defined as a body
            mass index of 40 or higher); diabetes; chronic kidney disease or
            undergoing dialysis; or liver disease. 29

            Petitioners seek certification of the classes. In addition, they request:

            a temporary restraining order, preliminary injunction, permanent
            injunction, and/or writ of habeas corpus requiring Respondents to
            identify within six (6) hours of the Court’s order, and submit to the
            Court a list of, all Medically-Vulnerable Subclass Members, and release
            all such persons within twenty-four (24) hours, with such release to
            include supports to ensure social distancing and other expert-
            recommended measures to prevent the spread of coronavirus. 30

            Petitioners define release as “discharge of incarcerated persons from the physical

     confines of Elkton, not necessarily release from custody.” 31 Petitioners suggest that

     “[r]elease options may include, but are not limited to: release to parole or community

     supervision; transfer furlough (as to another facility, hospital, or halfway house); or non-

     transfer furlough, which could entail a release person’s eventual return to Elkton once the

     pandemic is over and the viral health threat abated.” 32



            28
                 Doc. 1 at 29.
            29
                 Id.
            30
               Doc. 1 at 36.
            31
               Id. at 2 n. 2.
            32
               Id. at 2.
                                                   -7-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 8 of 21. PageID #: 359
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 8 of 21 PageID 1619
     Case No. 4:20-cv-00794
     Gwin, J.

               In other words, Petitioners seek an “enlargement.” Enlargement is not release,

     although some courts refer to it using the terms release or bail. 33 When a court exercises

     its power to “enlarge” the custody of a defendant pending the outcome of a habeas action,

     the BOP maintains custody over the defendant, but the place of custody is altered by the

     court. 34

               After the release of the subclass, Petitioners request “a plan, to be immediately

     submitted to the Court and overseen by a qualified public health expert” that provides for

     mitigation efforts in line with CDC guidelines and a housing and/or public support plan for

     released inmates. 35 They also seek the release of Class Members so that the remaining

     inmates can follow CDC guidance to maintain six feet of space between them while in the

     prison. 36

               Respondents respond that Petitioners cannot challenge the conditions inside the

     prison through a habeas corpus action and that this Court and the BOP do not have the

     authority to grant early release. 37

         II.          Discussion
               District courts have inherent authority to grant enlargement to a defendant pending

     a ruling on the merits of that defendant’s habeas petition. 38 The Court finds that the

     exceptional circumstances at Elkton and the Petitioners’ substantial claims, that are likely to




                See Declaration of Professor Judith Resnik Regarding Provisional Remedies for Detained
               33

     Individuals at 8, Money et al. v. Jeffreys, No. 1:20-cv-02094 (N.D. Ill. April 4, 2020), ECF No. 24-3.
               34
                    Id.
               35
                Doc. 1 at 36-37.
             36
                Id. at 37.
             37
                Doc. 10 at 15-19.
             38
                See, e.g., Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001); Dotson v. Clark, 900 F.2d 77, 79 (6th
     Cir. 1990).
                                                           -8-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 9 of 21. PageID #: 360
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 9 of 21 PageID 1620
     Case No. 4:20-cv-00794
     Gwin, J.

     succeed at the merits stage, necessitate the exercise of that authority and that such relief is

     proper for members of the subclass defined infra. 39

            However, given the nature of the present litigation as class action habeas

     proceeding, the Court is unable to determine the specific type of enlargement most suitable

     for each subclass member. In light of this difficulty, the Court will grant a preliminary

     injunction, in aid of its authority to grant enlargements, ordering Respondents to determine

     the appropriate means of transferring medically vulnerable subclass members out of Elkton.

     Pursuant to the below analysis, the Court finds that Petitioners have met the standard for a

     preliminary injunction.

        A. Jurisdiction
            Petitioners argue that Elkton’s inability, even if it tried, to adequately protect the

     inmates from the risks posed by coronavirus subjects the prisoners to substantial risk of

     harm in violation of their Eighth Amendment rights. Petitioners say that their claim is

     cognizable under 28 U.S.C. § 2241 as a habeas action because they are challenging the

     execution of their sentences, rather than the validity of the convictions themselves. 40

     Petitioners argue that they are not seeking to challenge a specific aspect of their

     confinement, but the confinement itself. 41

            Respondents argue that habeas relief is not the proper vehicle to challenge

     conditions of confinement. 42

            Courts have attempted to clarify the types of claims appropriate for habeas relief and



            39
               Dotson, 900 F.2d at 79.
            40
               Doc. 1 at 34-35.
            41
               Doc. 18 at 8-9.
            42
               Doc. 10 at 15-16.
                                                    -9-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 10 of 21. PageID #: 361
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 10 of 21 PageID 1621
      Case No. 4:20-cv-00794
      Gwin, J.

     distinguish those claims from civil rights claims more appropriately resolved under § 1983.

     The general result has been that challenges to the fact or duration of confinement that seek

     release sound in habeas whereas actions challenging the conditions of confinement raise

     concerns properly addressed under § 1983. 43

             But, these seemingly bright line rules are difficult to apply in practice. The near

     impossibility in some cases of drawing such distinctions has become even more obvious

     with COVID-19. Whereas many medical needs claims might appropriately be addressed

     through § 1983 litigation, claims concerning COVID-19 are not so easily classified as §

     1983 claims.

             Inmates challenging BOP’s COVID-19 response challenge the dangerous conditions

     within the prison created by the virus. However, the only truly effective remedy to stop the

     spread is to separate individuals—a measure that in our nation’s densely populated prisons

     is typically impossible without the release of a portion of the population. So, such actions

     ultimately seek to challenge the fact or duration of confinement as well. 44

             In this case, the Petitioners frame their action as a § 2241 habeas claim. 45 The Sixth

     Circuit, echoing the distinctions recognized by other courts, has found that “§ 2241 is not




             43
                  See Muhammad v. Close, 540 U.S. 749, 750 (2004) (“Challenges to the validity of any
     confinement or to particulars affecting its duration are the province of habeas corpus . . . requests for relief
     turning on circumstances of confinement may be presented in a § 1983 action.”); Heck v. Humphrey, 512
     U.S. 477 (1994); Preiser v. Rodriguez, 411 U.S. 475 (1978).
               44
                  Mays v. Dart, No. 20 C 2134, 2020 WL 1812381, at *6 (N.D. Ill. Apr. 9, 2020). Two federal
     district courts have noted without deciding that claims such as those brought by Petitioners might be
     cognizable as habeas claims because the relief sought would affect the duration of confinement or because
     the conditions complained of could not be eliminated without releasing the inmates from detention. See
     A.S.M. v. Donahue, No. 7:20-CV-62, 2020 WL 1847158, at *1 (M.D. Ga. Apr. 10, 2020); Mays, 2020 WL
     1812381 at *6.
               45
                  Whereas other petitioners bringing COVID-19-related challenges have pleaded both habeas and §
     1983 claims in the alternative, Petitioners do not do so here.
                                                           -10-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 11 of 21. PageID #: 362
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 11 of 21 PageID 1622
      Case No. 4:20-cv-00794
      Gwin, J.

     the proper vehicle for a prisoner to challenge conditions of confinement.” 46 However, the

     Sixth Circuit has also held “§ 2241 is appropriate for claims challenging the execution or

     manner in which the sentence is served.”47

             Petitioners’ action evades easy classification. Part of the difficulty rests in

     Petitioners’ differing relief requests for the class and subclass. For the significantly

     vulnerable subclass the Petitioners seek immediate release, arguing that for the medically

     vulnerable inmates continued imprisonment at Elkton is unconstitutional given the COVID-

     19 outbreak.

             Notably, these Petitioners do not seek a commutation of their sentences, but rather

     to serve their sentences in home confinement, parole, or in half-way houses at least until

     the risk of the virus has abated. This claim is closer to a challenge to the manner in which

     the sentence is served and is therefore cognizable under 28 U.S.C. § 2241.

             For the remainder of the less-obviously-vulnerable class the challenges sound more

     as a confinement conditions claim. Petitioners seek the oversight of a public health expert

     to mitigate the risk COVID-19 poses to class members that remain incarcerated at Elkton.

     Because the not medically vulnerable Elkton inmates seek an alteration to the confinement

     conditions, the claims are more like § 1983 claims.

             Because Petitioners have brought their claims as a habeas petition, the Court may

     only properly address those claims suitable for habeas relief. The remainder of this order

     addresses the habeas claims of the vulnerable subclass alone.



             46
                  Luedtke v. Berkebile, 704 F.3d 465, 465-66 (6th Cir. 2013) (citing two additional Sixth Circuit
     cases that found the same).
             47
                  United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001).
                                                            -11-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 12 of 21. PageID #: 363
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 12 of 21 PageID 1623
      Case No. 4:20-cv-00794
      Gwin, J.

         B. Class Certification
             Given the emergency nature of this proceeding, a class certification determination

     has not yet taken place. That does not, however, preclude Petitioners from obtaining class-

     wide interim relief at this stage. “[T]here is nothing improper about a preliminary

     injunction preceding a ruling on class certification.” 48 This Court may grant preliminary

     injunctive relief to a conditional class.

             As a preliminary matter, the Court finds that the Petitioners’ subclass definition is

     likely too broad. Although the risk of complications from COVID-19 is serious for all

     inmates, the Court limits the subclass to those identified by the CDC as being at higher

     risk. 49 This includes all Elkton inmates 65 years or older and those with documented, pre-

     existing medical conditions, including heart, lung, kidney, and liver conditions, diabetes,

     conditions causing a person to be immunocompromised (including, but not limited to

     cancer treatment, transplants, HIV or AIDS, or the use of immune weakening medications),

     and severe obesity (body mass index of 40 or higher). 50 The subclass definition excludes

     those whose only risk factor is a history of smoking, given the difficulty of documenting

     such occurrence and identifying those individuals through BOP records alone.

             Under Federal Rule of Civil Procedure 23(a), a class must meet the requirements of

     numerosity, commonality, typicality, and adequate representation. Additionally, one of

     Rule 23(b)’s requirements must also be satisfied.



             48
                 Gooch v. Life Investors Ins. Co. of America, 672 F.3d 402, 433 (6th Cir. 2012).
             49
                 The Court has “broad discretion to modify class definitions.” Ball v. Kasich, 307 F. Supp.3d 701,
     718 (S.D. Ohio Mar. 30, 2018).
              50
                 CDC, Coronavirus Disease 2019: People Who Are At Higher Risk,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last visited
     April 20, 2020).
                                                          -12-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 13 of 21. PageID #: 364
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 13 of 21 PageID 1624
      Case No. 4:20-cv-00794
      Gwin, J.

             Petitioners have made a sufficient showing at this stage to satisfy the Rule 23(a)

     factors for the above-defined subclass.

             Numerosity: The subclass consists of hundreds of Elkton inmates. 51

             Commonality: “Commonality requires [Petitioners] to demonstrate that the class

     members have suffered the same injury.” 52 “Their claims must depend upon a common

     contention ... of such a nature that it is capable of classwide resolution—which means that

     determination of its truth or falsity will resolve an issue that is central to the validity of each

     one of the claims in one stroke.”53 This inquiry focuses on whether a class action will

     generate common answers that are likely to drive resolution of the lawsuit. 54

             In this case, all subclass members have been subjected to dangerous conditions in

     which they run a high risk of exposure to the deadly COVID-19 virus. The inquiry driving

     the litigation is whether the BOP’s failure to create safe conditions for inmates with

     especially vulnerable health has violated those inmates’ rights. Answering this question

     will determine whether the inmates are entitled to movement from Elkton.

             Respondents argue that the subclass lacks commonality given the class’s

     combination of “inmates that have different crimes, sentences, outdates, disciplinary

     histories, ages, medical histories, proximities to infected inmates, availability of a home

     landing spot, likelihoods of transmitting the virus to someone at home detention,



             51
                 In accordance with the Court’s order, dated April 17, 2020, Respondents submitted for in camera
     review, lists of Elkton inmates with certain medical conditions. Although the Court cannot say with certainty
     the exact number of inmates who comprise the subclass, it is satisfied that the number is in the hundreds.
              52
                 Ball, 307 F. Supp.3d at 719 (quoting Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50
     (2011)).
              53
                 In re Whirlpool Corp. Front-Loading Washer Prod. Liab. Litig., 722 F.3d 838, 852-53 (6th Cir.
     2013) (citing Dukes, 564 U.S. at 350).
             54
                  Id.
                                                         -13-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 14 of 21. PageID #: 365
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 14 of 21 PageID 1625
      Case No. 4:20-cv-00794
      Gwin, J.

     likelihoods of violation or recidivism, and dangers to the community.” 55

             However, the Petitioners seek varied relief that allows the BOP to make

     individualized determination as to where each subclass member should be placed.

     Petitioners do not seek to open the prison gates to allow its inmates to run free. In fact,

     Petitioners concede that “release” might look different for different inmates. The

     Petitioners acknowledge that while some inmates might be placed in home confinement

     others should be furloughed and that in all instances such “release” could be temporary. 56

             The motivating question in the litigation is whether the subclass members’ rights are

     being violated by the deteriorating conditions at Elkton. As such, the subclass can satisfy

     commonality.

             Typicality: “Typicality is met if the class members’ claims are ‘fairly encompassed

     by the named plaintiffs’ claims.’”57 Three of the named Petitioners have documented

     medical issues that are commiserate with those suffered by the subclass. The fourth named

     Petitioner, Maximino Nieves, could represent that class, but not the subclass, as he attests

     that he doesn’t have a serious medical history. 58 Excepting Nieves, nothing suggests that

     the remaining three Petitioners’ claims are distinct from those of the remainder of the

     subclass. Typicality is satisfied. 59

             Adequate Representation: The Court is satisfied that counsel is competent to

     represent the class. Additionally, the interests of the named Petitioners do not conflict with


             55
                 Doc. 10 at 36-37.
             56
                 Doc. 1 at 2 n. 2.
              57
                 In re Whirlpool, 722 F.3d at 852 (citation omitted).
              58
                 Doc. 1-8 at 2.
              59
                 Respondents argue that the named Petitioners defy typicality because they are all ineligible for
     home confinement. This contention ignores the fact that other means of removal from Elkton might be
     available to the named Petitioners other than home confinement, such as transfer to another facility.
                                                           -14-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 15 of 21. PageID #: 366
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 15 of 21 PageID 1626
      Case No. 4:20-cv-00794
      Gwin, J.

     those of the other subclass members.

             Having satisfied the Rule 23(a) requirements, the subclass must also demonstrate

     that it meets one of the Rule 23(b) requirements. Petitioners argue that “Respondents have

     acted on grounds generally applicable to all proposed Class members, and this action seeks

     declaratory and injunctive relief.”60 Indeed, Respondents’ failure to protect the inmates

     from the spreading virus applies to the entirety of the subclass generally and injunctive

     relief is appropriate as to the subclass. Rule 23(b)(2) is therefore satisfied.

             For the purposes of the preliminary injunction inquiry, the Court finds that the

     subclass as defined in this order likely meets the requirements for class certification.

        C. Injunctive Relief
             “Four factors guide a district court’s decision to issue a preliminary injunction:

     whether the plaintiffs will likely win down the road, whether an injunction would prevent

     the plaintiffs from being irreparably harmed, whether an injunction would harm others,

     and how the injunction would impact the public interest.”61 The Court considers each in

     turn.

             1. Likely Success
             Petitioners’ claims are predicated on a violation of their Eighth Amendment rights

     which protects them from “cruel and unusual punishments.” In order to succeed on an

     Eighth Amendment claim, Petitioners must satisfy both an objective and subjective

     component. 62

             “The objective component of the test requires the existence of a ‘sufficiently serious’


             60
                  Doc. 1 at 31.
             61
                  McNeil v. Community Prob. Servs., LLC, 945 F.3d 991, 994 (6th Cir. 2019).
             62
                  Miller v. Calhoun Cty., 408 F.3d 803, 812 (6th Cir. 2005).
                                                          -15-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 16 of 21. PageID #: 367
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 16 of 21 PageID 1627
      Case No. 4:20-cv-00794
      Gwin, J.

     medical need.”63 Petitioners obviously satisfy this component. At this moment a deadly

     virus is spreading amongst Elkton’s population and staff. For infected inmates, the virus

     can lead to pneumonia. In the worse pneumonia cases, COVID-19 victims suffer

     diminishing oxygen absorption, with resulting organ failure leading to death. Victims

     choke to death. While not every inmate who contracts the virus will die, the subclass

     members are at a much greater risk of doing so. They have a very serious medical need to

     be protected from the virus.

            The subjective component requires that Respondents have acted with deliberate

     indifference, “a degree of culpability greater than mere negligence, but less than ‘acts or

     omissions for the very purpose of causing harm or with knowledge that harm will result.’”64

     Petitioners satisfy this standard.

            While Respondents offer certain prison-practice changes to show they know

     COVID-19 risks and have sought to reduce those risks, the Court still finds that, at this

     preliminary stage of the litigation, the Petitioners have sufficiently met the threshold for

     showing that Respondents have been deliberately indifferent.

            One only need look at Elkton’s testing debacle for one example of this deliberate

     indifference. Additionally, Elkton has altogether failed to separate its inmates at least six

     feet apart, despite clear CDC guidance for some time that such measures are necessary to

     stop the spread and save lives.

            Having met both prongs of the Eighth Amendment analysis, Petitioners have

     demonstrated a likelihood of success on the merits.


            63
                 Id. (citing Blackmore v. Kalamazoo County, 390 F.3d 890, 895 (6th Cir. 2004)).
            64
                 Id. at 813 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).
                                                          -16-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 17 of 21. PageID #: 368
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 17 of 21 PageID 1628
      Case No. 4:20-cv-00794
      Gwin, J.

             2. Irreparable Harm
             Respondents argue that Petitioners have not shown that release will reduce the risk

     of exposure to COVID-19. But the district court cases Respondents use that have found

     that release would not lessen the risk to a defendant’s health did not deal specifically with

     Elkton confinement. 65 Of the reported inmate deaths in nation-wide BOP custody, 6 out of

     23, more than 1 in 4, has occurred at Elkton, making it a hotspot for the virus and certainly

     more dangerous than other facilities. 66

             Respondents also argue that the Petitioners’ harm is speculative. It is true that some

     subclass members may not die if they contract the virus. However, it is more than mere

     speculation that the virus will continue to spread and pose a danger to inmates if BOP does

     not increase its efforts to stop the spread. 67 Petitioners have therefore shown a risk for

     irreparable harm.

             3. Harm to Others
             Respondents argue that the release of inmates from Elkton “would cause substantial

     damage to others” because there is no assurance that the inmates can care for themselves

     upon release. 68 They argue the inmates might be left without access to food, shelter, or

     medical care. 69

             As stated previously, Petitioners do not ask this Court to throw open the gates to the


             65
                 United States v. Taylor, No. 5:19-CR-192-KKC-MAS, 2020 WL 1501997, at *5 (E.D. Ky. Mar. 26,
     2020) (noting that the Court believed that the practices at “any facility” were sufficient to protect from
     COVID-19); United States v. Steward, 2020 WL 1468005, at *1 (S.D.N.Y. Mar. 26, 2020) (denying release
     from Metropolitan Correctional Center).
              66
                 Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited April
     22, 2020).
              67
                 See Doc. 14-1 at 5-10 (describing the inadequacy of the Elkton measures and the risk of spread
     within the prison environment).
              68
                 Doc. 10 at 3.
              69
                 Id. at 3, 33-34.
                                                         -17-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 18 of 21. PageID #: 369
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 18 of 21 PageID 1629
      Case No. 4:20-cv-00794
      Gwin, J.

     prison and leave the inmates that are released to fend for themselves. Instead, Petitioners

     seek “release” that consists of moving vulnerable inmates to various other types of

     confinement so that they are no longer at risk of dying from the virus. And as Respondents

     acknowledge, it is BOP’s current policy to quarantine all inmates that are transferred from

     Elkton for 14 days before transfer. 70 The continued implementation of this policy reduces

     the risk that an inmate with COVID-19 will carry the virus with him outside of the prison.

            Furthermore, there is a continued risk of harm to others, including prison staff, if

     inmates remain in the prison and the virus continues to thrive among the dense inmate

     population.

            4. Public Interest
            Respondents argue that the public faces a grave danger if inmates are to be released

     en masse onto the streets. They say:

            Our over-burdened police and safety services should not be forced to
            deal with the indiscriminate release of thousands of prisoners on the
            streets without any verification that those prisoners will follow the laws
            when they are released, that they will have a safe place to go where
            they will not be mingling with their former criminal associates, and that
            they will not return to their former ways as soon as they walk through
            the prison gates. 71

            First, Respondents might as well be arguing against the release of any inmate, at any

     time, for any reason, because even in the best of circumstances the country’s criminal

     justice system has no way, short of life imprisonment, of ensuring former prisoners do not

     recidivate. The COVID-19 pandemic has not suddenly raised this issue.




            70
                 Doc. 10-2 at 7.
            71
                 Doc. 10 at 41-42.
                                                  -18-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 19 of 21. PageID #: 370
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 19 of 21 PageID 1630
      Case No. 4:20-cv-00794
      Gwin, J.

              Third, the danger of recidivism reduces with age, especially after age 40. 72 The

     subclass inmates are older and by definition, the vulnerable sub-class inmates suffer serious

     medical conditions.

              Second, it bears repeating that the Petitioners are not asking the Court to dump

     inmates out into the streets. No one’s interest would be served in doing so. The Court is

     confident that the transfer of prisoners from Elkton to other means of confinement could

     accomplish the goal of protecting Elkton’s vulnerable population while also protecting

     public safety.

              Third, six Elkton inmates have already died. Likely, they died after agonizing days

     under intensive care, most probably with ventilators. The BOP absorbs the high cost of this

     treatment—costs that are likely multiples of what it would have cost to test each Elkton

     inmate and guard.

              Finally, “it is always in the public interest to prevent the violation of a party’s

     constitutional rights.”73

         D. The Prison Litigation Reform Act
              Respondents argue that the Prison Litigation Reform Act (“PLRA”),

     18 U.S.C. § 3626, bars this Court from granting the inmates’ release. 74 This is not so. The

     PLRA does not extend to “habeas corpus proceedings challenging the fact or duration of

     confinement in prison.” 75 Because the Court has determined that the subclass’s claims are




              72
                 See generally United States Sentencing Commission, The Effects of Aging on Recidivism Among Federal
     Offenders, (Dec. 2017), https://www.ussc.gov/research/research-reports/effects-aging-recidivism-among-federal-offenders.
              73
                 G & V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir. 1994).
              74
                 Doc. 10 at 16.
              75
                 18 U.S.C. § 3626(g)(2).
                                                               -19-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 20 of 21. PageID #: 371
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 20 of 21 PageID 1631
      Case No. 4:20-cv-00794
      Gwin, J.

     properly before the Court as a habeas action, this prohibition does not apply. 76

                Additionally, Respondents argue that a release order may only be entered by a

     three-judge court and that the court must find that “crowding is the primary cause of the

     violation of a Federal right” and “no other relief will remedy the violation.” 77 As stated

     previously the PLRA does not bar this habeas proceeding. However, even if it did, the

     Court is not ordering the release of the prisoners. Instead, the inmates will remain in BOP

     custody, but the conditions of their confinement will be enlarged.

         III.        Conclusion
                The Court GRANTS IN PART and DENIES IN PART Petitioners’ motion for relief.

                The Court orders the Respondents to identify, within one (1) day all members of the

     subclass as defined in this Order. Respondents must identify in the list each subclass

     member’s sentencing court and the case number of their underlying criminal conviction.

                Following identification, the Court orders Respondents to evaluate each subclass

     member’s eligibility for transfer out of Elkton through any means, including but not limited

     to compassionate release, parole or community supervision, transfer furlough, or non-

     transfer furlough within two (2) weeks.

                In undertaking this evaluation, Respondents will prioritize the review by the

     medical threat level. For example, older inmates with heart, pulmonary, diabetes or

     immunity risks should receive review priority over subclass members who are younger.

                Subclass members who are ineligible for compassionate release, home release, or




                 See Colton v. Ashcroft, 299 F. Supp. 2d 681, (E.D. Ky. 2004) (“28 U.S.C. §§ 2241, 2254, and 2255
                76

     filings have been deemed not covered by the PLRA.”).
              77
                 18 U.S.C. § 3626(a)(3)(E).
                                                        -20-
    Case: 4:20-cv-00794-JG Doc #: 22 Filed: 04/22/20 21 of 21. PageID #: 372
Case 3:20-cv-00832-E Document 80-1 Filed 04/23/20 Page 21 of 21 PageID 1632
      Case No. 4:20-cv-00794
      Gwin, J.

     parole or community supervision must be transferred to another BOP facility where

     appropriate measures, such as testing and single-cell placement, or social distancing, may

     be accomplished. In transferring subclass members, Respondents must continue to comply

     with BOP policy of quarantining inmates for 14 days prior to transfer out of Elkton.

            Any subclass members transferred out of Elkton may not be returned to the facility

     until the threat of the virus is abated or until a vaccine is available and Elkton obtains

     sufficient vaccine supplies to vaccinate its population, whichever occurs first.

            IT IS SO ORDERED.


     Dated: April 22, 2020                             s/       James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                   -21-
